DETAILED ACTION
This action is in response to the Response After Final Action 07/06/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7 - 8, filed 07/06/2022, with respect to amended claim 1 have been fully considered and are persuasive. The rejection of claims 1 – 4, 6 and 20 – 22 has been withdrawn. 

Election/Restrictions
Claims 1 – 13 and 20 – 22 are allowable. Claims 14 – 19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species I and II, as set forth in the Office action mailed on 11/26/2021, is hereby withdrawn and claims 14 – 19 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Evan R. Witt (Reg. #32,512) on 07/13/2022.
Please amend the claim(s) as follows:
Claim 1, line 11: Replace --the two windings of the two switching power conversion units have the same turn-- by --the two windings of the two switching power conversion units have the same number of turns--.

Allowable Subject Matter
Claims 1 – 22 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a positive terminal of one winding is electrically coupled to a negative terminal of the other winding, the positive and negative terminals of the two windings are coupled to the output, and the two windings are magnetically coupled to each other to form a transformer; and at least one resonant capacitor serially coupled between the input and the output, wherein the resonant capacitor has a DC voltage proportional to the input voltage, in one switching period, the resonant capacitor stores an energy or outputs the stored energy to the output as the corresponding switch of the switching power conversion unit is turned on or off, a resonance is generated between the resonant capacitor and a resonant inductor, and the generated resonance has a resonant frequency and a resonant period, wherein at least part of an inductance of the resonant inductor is a leakage inductance of the transformer”. 
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Patent No. 9,379,619 discloses a multi-phase DC-DC converter with division of single phase pulse width modulation signal into a plurality of phases.
US Pub. No. 2013/0121033 discloses a DC-DC converter with resonant tank.
US Patent No. 7,233,132 discloses current sensing in multiple coupled inductors by time constant matching to leakage inductance.
US Patent No. 6,897,641 discloses buck converter with very fast output current transitions and low ripple voltage.
US Patent No. 6,486,642 discloses a tapped-inductor step-down converter and method for clamping same with a clamping capacitor so that MOSFETs can be employed to improve circuit efficiency. The converter includes a tapped-inductor and clamping capacitor uniquely arranged to eliminate resonance between the leakage energy of the leaky inductance and the clamping capacitor. Moreover, such arrangement provides for the recycling or recovering of the leakage energy from a leaky inductance of the tapped-inductor to further improve circuit efficiency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838